DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6, 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2021.
Applicant's election with traverse of Species L in the reply filed on November 2, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to examine all species.  This is not found persuasive because there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics (i.e. cover body configurations). The species require a different field of search (e.g. employing different search queries) and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proximal edge portion 87” located at a “distal end of the insertion section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107, 108, 111, 112 are not labeled in Figs 22-23 as disclosed in paragraphs 0147-0151.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a proximal edge portion that is provided on the annular portion and is located at a distal end in a longitudinal direction of the insertion section” which is unclear in view of the disclosure and figures.   A proximal edge portion 87 of the proximal annular portion 73 as illustrated in elected the elected embodiment of Figs 22-23, is not located at a distal end of the insertion section of the endoscope.  The distal end of the insertion section of the endoscope, as claimed, is defined as being distal structure portion 16.  Thus, it is unclear how the proximal edge portion 87 is provided at a distal end of the distal structure portion, as it is clearly configured to cover the distal structure portion and thus would be located proximally with respect to the distal end of distal structure portion 16.  It appears the Applicant is attempting to claim a proximal 
Claims 2-4, 7-9, 11-12 and 14-15 are rejected as being necessarily dependent upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-102668 to Hino in view of U.S. Patent No. 2003/0009085 to Arai et al.  
In regard to claim 1, Hino disclose a cover attached to a distal structure portion 20 of an insertion section of an endoscope, the cover comprising: a cover body including: an opening edge portion that defines a surrounding of an opening 32 that 
In regard to claim 2, Hino, as modified by Arai et al., disclose a cover wherein the covering portion is configured to annularly cover the annular portion (See Fig. 2 and paragraph 0117-0118 of Arai et al.).   
In regard to claim 3, Hino, as modified by Arai et al., wherein the covering portion has elasticity and is put in close contact with an outer periphery of the annular portion (See Fig. 2 and paragraph 0117-0118 of Arai et al.).   
In regard to claim 4, Hino disclose a cover, wherein each of the first cylindrical wall portion and the second cylindrical wall portion has a smaller thickness than other parts of the cover body (See Figs. 1-5).
In regard to claim 14, Hino disclose an endoscope system comprising: the cover of claim 1; and the endoscope including the insertion section with the distal structure portion at a distal side of the insertion section, wherein: the cover is attached to an outside of the distal structure portion body (See Figs. 1-5).
In regard to claim 15, Hino disclose an endoscope system, wherein: the distal structure portion of the endoscope includes a treatment instrument raising base 6 configured to change a direction of a distal side of a treatment instrument which is passed through the insertion section, and the opening edge portion is configured to expose the treatment instrument raising base (See Fig. 3).  
Claims 1, 3-4, 7-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,730,701 to Furukawa et al. in view of U.S. Patent No. 8,747,304 to Zeiner et al.    
In regard to claim 1, Furukawa et al. disclose a cover 231 attached to a distal structure portion 215 of an insertion section of an endoscope, the cover comprising: a cover body including: an opening edge portion that defines a surrounding of an opening 237 that exposes a part of the distal structure portion, an annular portion 255 that surrounds a periphery of the distal structure portion, a proximal edge portion that is configured to cover a part of the annular portion where at least the dividing portion is provided (See Figs. 18, 24-26 and Col. 15, lines 28 – Col. 16, Line 31).   Furukawa et al. are silent with respect to wherein an overlapping portion wherein the first cylindrical wall portion and the second cylindrical wall portion overlap (See Figs. 1-5).  Zeiner et al. teach of an analogous endoscopic comprising a hood 410 attached to the insertion shaft of an endoscope which includes tear strips 40a-c that function as a release mechanism for facilitating release of the hood from the endoscope shaft, via thin section 458c which connect a tear tab 456a-c to a thick section 454a-c (See Figs. 11-13 and Col. 9, Lines 1-26).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cover of Furukawa et al. by connecting the first and second cylindrical wall portions via a thin overlapping section and corresponding tear tab to enable an alternate and easier method of removing the hood from the insertion shaft after use, as taught by Zeiner et al.    
In regard to claim 3, Furukawa et al. disclose a cover wherein the covering portion has elasticity and is put in close contact with an outer periphery of the annular portion  (See Figs. 18, 24-26 and Col. 15, lines 28 – Col. 16, Line 31).   
In regard to claim 4, Furukawa et al. disclose a cover, wherein each of the first cylindrical wall portion and the second cylindrical wall portion has a smaller thickness than other parts of the cover body  (See Figs. 18, 24-26 and Col. 15, lines 28 – Col. 16, Line 31).   
In regard to claim 7, Furukawa et al., as modified by Zeiner et al., disclose a cover, wherein: the first cylindrical wall portion includes a first engaging portion, and the second cylindrical wall portion includes a second engaging portion engaged with the first engaging portion (See Figs. 11-13 and Col. 9, Lines 1-26 of Ziener et al.).  
In regard to claim 8, Furukawa et al., as modified by Zeiner et al., wherein the first engaging portion is engaged with the second engaging portion and restricts movement of the second engaging portion in the longitudinal direction (See Figs. 11-13 and Col. 9, Lines 1-26 of Ziener et al.).  
In regard to claim 9, Furukawa et al., as modified by Zeiner et al., wherein the first engaging portion is engaged with the second engaging portion and restricts a movement of the second engaging portion in a circumferential direction of the annular portion (See Figs. 11-13 and Col. 9, Lines 1-26 of Zeiner et al.).  
In regard to claim 11, Furukawa et al. disclose a cover wherein: the cover body includes, in a vicinity of the dividing portion, an engaging portion 261 which is engaged with the distal structure portion, and engagement between the engaging portion and the distal structure portion is released when the slit is opened (See Figs. 24a-b and Col. 15, lines 28 – Col. 16, Line 31).   
In regard to claim 12, Furukawa et al. disclose a cover, wherein: the cover body includes a restriction portion 262 on an opposite side of the engaging portion with the 
In regard to claim 14, Hino disclose an endoscope system comprising: the cover of claim 1; and the endoscope including the insertion section with the distal structure portion at a distal side of the insertion section, wherein: the cover is attached to an outside of the distal structure portion body (See Figs. 17, 20 and 24a-b and Col. 15, lines 28 – Col. 16, Line 31).   
In regard to claim 15, Hino disclose an endoscope system, wherein: the distal structure portion of the endoscope includes a treatment instrument raising base 239 configured to change a direction of a distal side of a treatment instrument which is passed through the insertion section, and the opening edge portion is configured to expose the treatment instrument raising base (See Figs. 22-23).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/18/21